73 N.Y.2d 992 (1989)
The People of the State of New York, Appellant,
v.
Richard Knight, Respondent.
Court of Appeals of the State of New York.
Argued March 22, 1989.
Decided April 6, 1989.
Concur: Chief Judge WACHTLER and Judges SIMONS, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA. Taking no part: Judge KAYE.
Appeal dismissed upon the ground that the Appellate Division's determination of reversal was not on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal (CPL 450.90 [2] [a]). Although the Appellate Division stated that its reversal was on the law, it was based upon a claimed error which was not preserved and does not present a question of law for review by this court (People v Dercole, 52 N.Y.2d 956).